Title: Thomas Jefferson to Henry Wheaton, 14 February 1812
From: Jefferson, Thomas
To: Wheaton, Henry


          
                   
                     Monticello 
                     Feb. 14. 1812.
          
                  Th: Jefferson presents his compliments to Dr Wheaton and his thanks for the Address he was so kind as to inclose him on the advancement in Medecine. having Little confidence in the theories 
                  
                  of that Art, which change in their fashion with the Ladies caps & gowns, he has much in the facts it has established by observation. the experience of
			 Physicians has proved that, in certain forms of disease; certain substances will restore order to the human system; and he doubts not that continued observation will enlarge the catalogue, and
			 give
			 relief to our posterity in cases  wherein we are without it. 
                  
                  the extirpation of the smallpox by
			 vaccination, is an encouraging proof that the condition of man is susceptible of amelioration altho we are not able to fix it’s
			 extent. he salutes Dr Wheaton with esteem & respect.
        